DETAILED ACTION
Claims 1-7, 9-17 and 19-22 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/2022 has been entered.

Response to Arguments
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant Argues: The claimed invention amounts to significantly more than the judicial exception because it a specific technological solution for a specific technological problem and which extend beyond the Office Action's asserted abstract idea. Applicant points to [0009], [00046], [00049] and [00050] for support.
Examiner’s Response: The Examiner disagrees and notes that the argued paragraph contains a combination of elements that are not present in the claim. Paragraph Nine contains problems in the art and does not set forth an improvement to technology or other technical field. Paragraph Forty-Nine applies a Vector Finite Element Method which is described in Paragraph four as the typical approach and therefore not an improvement to technology or other technical field. Paragraph Fifty applies a combination of VFEM and HFEM which is not recited in the claims. While it says that HFEM “generates a convergence of eigenvalues having less error” than VFEM, it does not explain how to implement the invention such that the improvement would be apparent to one of ordinary skill in the art. The fact that HFEM produces less error is stated in a very conclusory manner, and as such does not improve technology. If the specification explicitly sets forth an improvement but in a conclusory manner the claim does not improve technology. (MPEP 2106.05(a)) There is not link to the reduced computational cost as argued in paragraph Forty-Six. Also, the cited sections do not discuss the elements of the amended limitations. When reviewing the specification for areas discussing the amended limitation, it is not clear how technology is improved. By removing spurious solutions using the divergence to curl ratio of Paragraph Forty-Two, but then saying in Paragraph Forty-Five that the same divergence to curl ration drives admissible solutions lower and spurious solutions higher, the specification appears to contradict itself. I.E. making less admissible solutions and making more spurious solutions that are later removed, but would not be created if the divergence to curl ratio did not create them in the first place. Lastly, the amended limitations are abstract themselves and do not contain any additional elements that could amount to significantly more. They are all mathematical calculations which is part of the Mathematical Concepts abstract idea grouping. This shows that the abstract idea itself may be improved but technology is not. Thus, the inclusion of the amended limitation does not improve technology or amount to significantly more.
	Applicant’s Argument: Amended claims 1 and 11 as amended with the content of claims 8 and 18, respectively, include elements which are not present in the asserted abstract idea.
	Examiner’s Response: The Examiner disagrees and notes that claims 8 and 18 were addressed in the previous 101 rejection of record. These, now cancelled claims, were still considered abstract and did not integrate the claim into a practical application or amount to significantly more. As such, their inclusion into claims 1 and 11 does not overcome the 101 rejection of the claims.
	Applicant’s Argument: The amended limitations use the result of mathematical calculations and the element in-and-of-itself is not a Mathematical Concept.
Examiner’s Response: The Examiner disagrees and notes that comparing a solution to a threshold is a mathematical calculation to determine if the solution is greater than, equal to, or less than the threshold. Determining when a solution exceeds a threshold is determining if the solution is greater than the threshold which is a mathematical calculation. Also identifying a solution based on its value is a mathematical calculation. As all three of these limitations are mathematical calculations, the are Mathematical Concepts which is an abstract idea.
Applicant’s Argument: The combination of the asserted abstract idea and the elements that extend beyond the abstract idea solve the technological problem of the prior art, recited above. Applicant Cites MPEP 2106.05(A) as support.
Examiner’s Response: The Examiner disagrees and notes this argument was addressed above where the specification was shown to set forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art). Therefore, the inclusion of the amended limitation does not improve technology or amount to significantly more.
Applicant’s Argument: There is no art of record that anticipates amended claims 1 and 11. This is prima facie indicative of a solution to the technological problem identified in the prior art.
Examiner’s Response: The Examiner disagrees and notes because 101, 102 and 103 are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. As such the lack of a prior art rejection does not render a claimed invention patent eligible. (MPEP 2106.05)
Thus, the 101 rejection of the claims is Maintained.
Following Applicants arguments and amendments, the 103 rejection of the claims is Withdrawn. 
Applicants amendments have included the subject matter of now canceled claim 8, which did not have a prior art rejection applied. See below for further reasons of withdrawal of the 103 rejection of the claims.

Claim Objections
Claim 19 and 20 are objected to because of the following informalities:  they directly or indirectly depend on claim 18 which is now canceled. Suggested correction is for claim 19 to be dependent on claim 11. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-17 and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more. 
Step 1: Claims 1-7, 9-10 and 21 are directed to a method performed by a modeling apparatus, which is a process, which is a statutory category of invention. Claims 11-17, 19-20 and 22 are directed to an apparatus, which is a machine, which is a statutory category of invention. Therefore, claims 1-7, 9-17 and 19-22 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1 and 11 recite the abstract idea of modeling electromagnetic fields using a Hermite finite element method function using a series of mathematical equations and calculations, constituting an abstract idea based on Mathematical Concepts including mathematical formulas or equations as well as calculations. The limitation of “defining, by the modeling apparatus, a set of finite elements representing the component based upon the geometric design criteria and material property criteria;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally, the limitation of “applying, by the modeling apparatus, a Hermite finite element method function to each finite element to define an electromagnetic field for each finite element;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally, the limitation of “applying, by the modeling apparatus, a divergence-free condition at each node of each finite element to define an electromagnetic field at each node; and” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally, the limitation of “for each node of each finite element, detecting, by the modeling apparatus, a divergence-to-curl ratio, IV · EI/IVxEI;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally, the limitation of “comparing, by the modeling apparatus, the divergence-to-curl ratio to a spurious solution threshold;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally, the limitation of “when the divergence-to-curl ratio exceeds the spurious solution threshold for a node, identifying, by the modeling apparatus, the defined electromagnetic field at that node as a spurious solution;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally, the limitation of “based upon application of the Hermite finite element method function and the divergence free condition to generate the electromagnetic fields, generating, by the modeling apparatus, a model of the electromagnetic behavior of the component.” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. 
Dependent claims 2-7, 9-10, 12-17 and 19-20 further narrow the abstract ideas, identified in the independent claims, and do not introduce further additional elements for consideration.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. The limitation “receiving, by the modeling apparatus, geometric design criteria and material property criteria for the component;”, “in claim 1 and “receive geometric design criteria and material property criteria for the component;” in claim 11 are mere instructions to implement an abstract idea using a computer in its ordinary capacity, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2106.05(f)) Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a mathematical equation) does not integrate a judicial exception into a practical application. (MPEP 2106.05(f)(2)) The limitation “displaying, by the modeling apparatus, the model of the electromagnetic behavior of the component as an image on a display” in claim 1 and similarly in claim 11, as well as “displaying, by the modeling apparatus, the surface currents of the model of the component as an image on the display” in claim 21 and similarly in claim 22 does not integrate the judicial exception into a practical application because it is nothing more than generally linking the use of the judicial exception to a particular technological environment. See MPEP 2106.05(h). The claims are nothing more than generally linking the result of the abstract idea to a generic display. The claimed interface does not improve the field of interface displays. In particular, claim 1 recites the additional elements of “a component”, “a display” and claim 11 includes the additional elements of claim 1 and “a controller”, “a processor” and “a memory” however these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The claims merely detail instruction on how to model an electromagnetic behavior by using a series of equations and performed mathematical calculations. Therefore, the judicial exception is not integrated into a practical application.
Dependent claims 2-7, 9-10, 12-17 and 19-20 further narrow the abstract ideas, identified in the independent claims, and do not introduce further additional elements for consideration.
Step 2B: Claims 1 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “receiving, by the modeling apparatus, geometric design criteria and material property criteria for the component;”, “in claim 1 and “receive geometric design criteria and material property criteria for the component;” in claim 11 are mere instructions to implement an abstract idea using a computer in its ordinary capacity, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2106.05(f)) Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a mathematical equation) does not provide significantly more. (MPEP 2106.05(f)(2)) The limitation “displaying, by the modeling apparatus, the model of the electromagnetic behavior of the component as an image on a display” in claim 1 and similarly in claim 11, as well as “displaying, by the modeling apparatus, the surface currents of the model of the component as an image on the display” in claim 21 and similarly in claim 22 does not provide significantly more because it is nothing more than generally linking the use of the judicial exception to a particular technological environment. See MPEP 2106.05(h). The claims are nothing more than generally linking the result of the abstract idea to a generic display. The claimed interface does not improve the field of interface displays. In particular, claim 1 recites the additional elements of “a component”, “a display” and claim 11 includes the additional elements of claim 1 and “a controller”, “a processor” and “a memory” however these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The claims merely detail instruction on how to model an electromagnetic behavior by using a series of equations and performed mathematical calculations. Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered alone or in combination, do not amount to significantly more than the judicial exception. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.” 
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 2 and 12 are directed to further limiting the finite element of the modeling method using mathematical analysis, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.” 
Dependent claims 3 and 13 are directed to further defining a mesh density to use in the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 4 and 14 are directed to defining the equation to use in the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 5 and 15 are directed to defining the equation to use in the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 6 and 16 are directed to further defining the model, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 7 and 17 are directed to further defining the model, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 9 and 19 are directed to further defining the mesh density and re-running previous calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 10 and 20 are directed to further defining a variable based on running previous calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 21 and 22 are directed to further limiting the content displayed, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Accordingly, claims 1-7, 9-17 and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without anything significantly more.

Allowable Subject Matter
Claims 1-7, 9-17 and 19-22 are allowable over the prior art. Pinciuc et al. "Basis Functions With Divergence Constraints for the Finite Element Method" (hereinafter "Pinciuc"), Jolly et al. "A model of the behaviour of magneto rheological materials" (hereinafter "Jolly"), Ahheng, "A Novel Approach to Electromagnetic Simulations of Waveguides Using the Finite Element Method", Boucher et al., "Hermite finite elements for high accuracy electromagnetic field calculations: A case study of homogeneous and inhomogeneous waveguides" (hereinafter "Boucher") represent the closest prior art of record. The instant claims distinguish over the closest prior art of record by at least for each node of each finite element, detecting, by the modeling apparatus, a divergence-to-curl ratio, IV · EI/IVxEI; comparing, by the modeling apparatus, the divergence-to-curl ratio to a spurious solution threshold; when the divergence-to-curl ratio exceeds the spurious solution threshold for a node, identifying, by the modeling apparatus, the defined electromagnetic field at that node as a spurious solution;.(See Limitations of claims 1 and 11) An additional search returned an additional piece of prior art also considered to be part of the closest prior art. Lynch et al. “Origin of Vector Parasites in Numerical Maxwell Solutions”. Lynch discloses finite element modeling with a divergence to curl ratio. The calculations performed also create spurious solutions and the spurious solutions are identified. (See Equations 2 and 3, Pages 387 and 388 Section A. FDD Scheme, Figure 2) However this disclosure is different from the claimed invention because at least 1) the equation contains additional variables beyond the claimed invention, 2) the equation does not contain an absolute value, and 3) the divergence to curl ratio is not compared to a spurious solution threshold, but instead is a range that does not exceed a limit, making exceeding a threshold not possible. In view of this, the claims are allowable over the prior art as a whole.
However, claims 1-7, 9-17 and 19-22 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 set forth for one or more claims in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SUN et al. “Spurious Modes in Finite-Element Methods”: Also teaches a divergence of curl that is used to determine spurious solutions and spurious modes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147